Citation Nr: 1022075	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  03-32 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for dislocation of the left 
shoulder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1956 to May 1958. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was referred 
to the Board for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran testified at a June 2004 Board hearing.  A 
transcript of that hearing is of record.  In September 2004, 
June 2007 and April 2008 the Board remanded the issue for 
further development.  The requested development from that 
remand has been completed.  Unfortunately, the claim requires 
yet further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for 
dislocation of the left shoulder.  The Board finds that 
additional development is necessary with respect to this 
claim.  Accordingly, further appellate consideration will be 
deferred and the claim is remanded to the RO/AMC for further 
action as described below.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

The Veteran first claimed entitlement to service connection 
for a left shoulder disability in December 2002.  A March 
2003 rating decision denied entitlement to service connection 
for that condition, finding that there was no evidence that 
the condition was incurred in or was caused by service.  The 
Veteran submitted a Notice of Disagreement (NOD) in May 2003.  
The RO issued a Statement of the Case (SOC) in September 2003 
and the Veteran filed a Substantive Appeal in October 2003.  
The Board has remanded the claim for further development on 
three occasions, in September 2004, June 2007 and April 2008.  
The Veteran's claim of entitlement to service connection for 
a left shoulder disability is once again before the Board.  

As stated in the previous remand, the Veteran has indicated 
that he was hospitalized for a left shoulder injury in May or 
June 1957 during service in Germany.  He stated that his 
hospitalization last for almost three months and that the 
hospital was located in Frankfurt, Germany.

VA has a duty to assist a veteran in the development of a 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In this case, the Board notes that the initial request by the 
RO for the Veteran's service treatment records indicated that 
the records were unavailable due to being fire-related.  The 
Board is mindful that, in a case such as this, VA has a 
heightened obligation to assist the Veteran in the 
development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  

In its April 2008 remand the Board instructed the RO to ask 
the National Personnel Records Center (NPRC) to search for 
the Veteran's hospital records from Frankfurt, Germany, dated 
in 1957, for a left shoulder injury.  The reply received from 
the NPRC in May 2009 indicates that the name of the hospital 
in Frankfurt is needed to search the request.  Although the 
Veteran has stated that he could not remember the hospital's 
name, the Board believes that the duration of the Veteran's 
claimed stay and the nature of his injuries would indicate 
that the hospital in question was most likely the 97th 
General Hospital in Frankfurt, Germany.  

Although the Board regrets the need for further delay, it 
finds that the RO should make another attempt to obtain 
hospital records from the appropriate authority, which might 
show that the Veteran was treated for a dislocation of his 
left shoulder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should also make an 
additional attempt to obtain any 
treatment/hospitalization records for the 
Veteran from the 97th General Hospital in 
Frankfurt, Germany.  The RO should contact 
the National Personnel Records Center or 
any other appropriate agency and request 
all available records of treatment for the 
period specified by the Veteran.  If those 
records have been destroyed or further 
search for such records would be futile, 
the responding agency should provide a 
written response to that effect and the 
RO/AMC should make a formal finding of 
unavailability.  

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



